STEM CELL CAYMAN LTD.

 

MAY 7, 2014

 

PROMISSORY NOTE

 

DUE MAY 7, 2015

 

 

STEM CELL CAYMAN LTD., a Cayman Islands corporation (the “Company”), for value
received, hereby promises to pay to WESTBURY (BERMUDA) LTD. or order (the
“Holder”) on May 7, 2015 (the “Maturity Date’) at the offices of the Company,
c/o Campbells, 4th Floor, Scotia Centre, Albert Panton Street, George Town,
Grand Cayman, Cayman Islands, the principal sum of FIVE HUNDRED THOUSAND UNITED
STATES DOLLARS (US$500,000) (the “Principal Sum”) and to pay interest on the
entire Principal Sum at the rate of fifteen percent (15%) per annum through the
Maturity Date. Interest on the entire Principal Sum from the date hereof shall
be payable on the Maturity Date notwithstanding any partial prepayments of the
Principal Sum; provided, however, that, in the event the entire Principal Sum is
prepaid in full prior to the Maturity Date, then interest on the entire
Principal Sum shall only be payable through such final prepayment date.

 

1.           Registered Owner. The Company may consider and treat the person in
whose name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary. Subject to the provisions
hereof, the registered owner of this Note shall have the right to transfer it by
assignment and the transferee thereof, upon its registration as owner of this
Note, shall become vested with all the powers and rights of the transferor.
Registration of any new owner shall take place upon presentation of this Note to
the Company at its offices together with the Note Assignment Form attached
hereto duly executed. In case of transfers by operation of law, the transferee
shall notify the Company of such transfer and of its address, and shall submit
appropriate evidence regarding the transfer so that this Note may be registered
in the name of the transferee. This Note is transferable only on the books of
the Company by the Holder on the surrender hereof, duly endorsed. Communications
sent to any registered owner shall be effective as against all holders or
transferees of this Note not registered at the time of sending the
communication.

 

2.           Prepayment Right. The Company may, at its option, at any time and
from time to time, prepay all or any part of the Principal Sum, without penalty
or premium, provided that, concurrently with any prepayment of the remaining
balance of the Principal Sum, the Company shall pay interest on the entire
Principal Sum to the date of such final prepayment.

 

3.           Prepayment Obligation. In the event that, after the date hereof and
prior to the Maturity Date, the Company’s parent, BioRestorative Therapies, Inc.
(“BRT”), receives any monies from (a) Rohto Pharmaceutical Co., Ltd. (“Rohto”)
pursuant to that certain Research and Development Agreement, dated as of March
19, 2014, between Rohto and BRT and/or (b) Pfizer Inc. (“Pfizer”) pursuant to
that certain Research Agreement, dated as of March 24, 2014, between Pfizer and
BRT, then, the Company shall be obligated to prepay the Principal Sum on a
dollar-for-dollar basis to the extent of such monies so received from Rohto
and/or Pfizer, but not to exceed the outstanding principal balance of this Note.
In the event the entire outstanding principal balance of this Note is so
prepaid, any monies so received from Rohto and/or Pfizer in excess of that
required to pay the remaining principal balance shall be applied to the
Company’s interest obligation hereunder. Any remaining interest obligation as of
such final prepayment date shall be due and payable on the Maturity Date.

 



 

 

 

4.           Events of Default. If the Company shall (i) fail to make any
payment due hereunder and such failure shall continue unremedied for a period of
fifteen (15) days following receipt of written notice thereof from the Holder;
(ii) admit in writing its inability to pay its debts generally as they mature;
(iii) make a general assignment for the benefit of creditors; (iv) be
adjudicated a bankrupt or insolvent; (v) file a voluntary petition in bankruptcy
or a petition or an answer seeking an arrangement with creditors; (vi) take
advantage of any bankruptcy, insolvency or readjustment of debt law or statute
or file an answer admitting the material allegations of a petition filed against
it in any proceeding under any such law; (vii) apply for or consent to the
appointment of a receiver, trustee or liquidator for all or substantially all of
its assets; or (viii) have an involuntary case commenced against it under any
bankruptcy law, which case is not dismissed or stayed within sixty (60) days
(each an “Event of Default”), then, at any time thereafter and unless such Event
of Default shall have been cured or shall have been waived in writing by the
Holder, the Holder may, by written notice to the Company, declare the entire
unpaid principal amount of this Note then outstanding, together with accrued
interest thereon, to be forthwith due and payable, whereupon the same shall
become forthwith due and payable.

 

5.           Applicable Law. This Note is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the Cayman
Islands, excluding choice of law rules thereof.

 

6.           Notices. Any notice required or permitted to be given pursuant to
this Note shall be deemed to have been duly given when delivered by hand or sent
by certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:

 

If to the Holder:

 

Victoria Hall

11 Victoria Street

PO Box HM 1065

Hamilton HM EX

Bermuda

 

If to the Company:

 

c/o Campbells

4th Floor, Scotia Centre

Albert Panton Street

George Town, Grand Cayman

Cayman Islands

Attn: John Wolf

Facsimile No.: (345) 949-8613

 



 

 

 

With a copy to

 

c/o Campbells

4th Floor, Scotia Centre

Albert Panton Street

George Town, Grand Cayman

Cayman Islands

Attn: John Wolf

Facsimile No.: (345) 949-8613

 

or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Section 6.

 

7.           Miscellaneous. This Note evidences the entire obligation of the
Company with respect to the payment of the Principal Sum and interest and the
other matters provided for herein. No provision of this Note may be modified
except by an instrument in writing signed by the Company and the Holder. Payment
of principal and interest due under this Note prior to the Maturity Date or the
final prepayment date, as the case may be, shall be made to the registered
Holder of this Note. Payment of principal and interest due on the Maturity Date
or the final prepayment date, as the case may be, shall be made to the
registered Holder of this Note on or after the Maturity Date contemporaneous
with and upon presentation of this Note for payment. No interest shall be due on
this Note for such period of time that may elapse between the Maturity Date or
the final prepayment date, as the case may be, and its presentation for payment.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

 

  STEM CELL CAYMAN LTD.               By:    

 

 

 

 

 

 

STEM CELL CAYMAN LTD.

 

PROMISSORY NOTE

 

DUE MAY 7, 2015

 

NOTE ASSIGNMENT FORM

 

FOR VALUE RECEIVED

 

The undersigned _____________________________ (please print or typewrite name of
assignor) hereby sells, assigns and transfers unto
_________________________________________________________ (please print or
typewrite name, address and social security or taxpayer identification number,
if any, of assignee) the within Promissory Note of Stem Cell Cayman Ltd., dated
May 7, 2014, in the original principal amount of US$500,000 and hereby
authorizes the Company to transfer this Note on its books.

 

If the Holder is an individual:              If the Holder is not an individual:
 

 

 

 

 

        Name(s) of Holder   Name of Holder          

 

 

By: 

             





 

Signature of Holder   Signature of Authorized Representative  

 

 

 

 

        Signature, if jointly held   Name and Title of Authorized      
Representative  

 

 

 

 

        Date   Date                         

 

_________________________

(Signature(s) guaranteed)

 

 



 

